Citation Nr: 1215762	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-46 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran was afforded a video conference hearing in April 2012.  A transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for skin cancer, which he believes is due to his exposure to Agent Orange in service.  A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

Service treatment records do not include reports of skin disease, and the January 1970 separation examination indicated that skin and lymphatics were normal.  

Post-service treatment records document that the Veteran has had skin cancer, namely basal cell carcinoma.  

At his April 2012 video conference hearing the Veteran affirmed his understanding that skin cancer is not included on the list of disorders which are presumed to have been caused by Agent Orange exposure.  He asserted, however, that he moved barrels of Agent Orange while in Vietnam, without wearing protective gloves.  He indicated that during such work there was spillage from the barrels, which in the process of wiping away his sweat was spread across his skin.  The Veteran suggested that VA Dr. Montemayor had indicated that his skin cancer could be due to Agent Orange exposure.  Unfortunately, the records from Dr. Montemayor are not in the claims folder.  These records are from the VA Outpatient Clinic in Odessa, Texas, and should be specifically requested and obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records pertaining to the Veteran's skin problems, should be obtained and associated with the claims folder.  In particular, records from Dr. Montemayor at the Texas Odessa Outpatient Clinic should be requested.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  After conducting any additional development deemed necessary, including obtaining a medical opinion if warranted by the development requested above, readjudicate the appeal, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


